Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  September 11, 2015                                                                                 Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                     Stephen J. Markman
  152259(3)                                                                                              Mary Beth Kelly
                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
                                                                                                        David F. Viviano,
  IN RE RICHARD B. HALLORAN, JUDGE                                                                                  Justices
  3RD JUDICIAL CIRCUIT COURT                                                SC: 152259
                                                                            JTC Formal Complaint 97
  BEFORE THE JUDICIAL TENURE COMMISSION
  ___________________________________________/

        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered, and the Honorable John D. O’Hair is hereby
  appointed master to hear Formal Complaint No. 97.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 11, 2015
                                                                             Clerk